DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 7, 8, 9, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiguchi et al. (US 2005/0244689) as cited in IDS dated 11/16/20.
Regarding claim 1, Horiguchi discloses  a multiple perforation plate (air electrode side collector 14, fuel electrode side collector 15, Figs. 8-10, [0055]) for a separator (separator 10B, Figs. 8-9, [0053]) of a fuel cell (cell module 10, Figs. 5-10, [0053]), the multiple perforation plate designed to be disposed between the separator having a flat plate shape (separator substrate 16, Figs. 8-10, [0055]) and a gas diffusion layer ([0054]-[0055]) to form flow paths for a reaction gas(see arrows A and arrows H in Fig. 10, [0064]), the multiple perforation plate comprising:
a porous hole region having an uneven shape repeatedly formed therein and provided with a plurality of flow path holes configured to allow the reaction gas to flow in a turbulent way (see Fig. A as annotated Fig. 10);

    PNG
    media_image1.png
    481
    583
    media_image1.png
    Greyscale
Fig. A
and a channel region forming a flow path configured to allow the reaction gas to flow along a flow direction of the reaction gas in a straight way(Fig. A), wherein the porous hole region and the channel region are alternately disposed and integrally formed(Fig. A).
Regarding claim 2, Horiguchi discloses all of the claim limitations as set forth above. Horiguchi further discloses the reaction gas is configured to flow reciprocally between the porous hole region and the channel region(see arrows A and arrows H in Fig. 10).
Regarding claim 7, Horiguchi discloses all of the claim limitations as set forth above. Horiguchi further discloses a method of forming the porous hole region of the multiple perforation plate of claim 1([0055]), the method comprising: processing a plate-shaped material provided with the plurality of flow path holes formed therein; and repeatedly forming waveform cross sections along the flow direction of the reaction gas to form the uneven shape([0055]).
Regarding claim 8, Horiguchi discloses a fuel cell (cell 10A, Figs. 8 & 9, [0054]) comprising: a membrane electrode assembly comprising an electrolyte membrane (polymer electrolyte membrane 11, Figs. 8 & 9, [0054]) and a pair of electrodes disposed on opposite sides of the electrolyte membrane(air electrode 12, fuel electrode 13, Figs. 8 & 9, [0054]); a gas diffusion layer disposed on at least one side of the membrane electrode assembly([0054]);
a separator disposed outside the gas diffusion layer(separator 10B, Figs. 8 & 9, [0055]); and
a multiple perforation plate disposed between the separator and the gas diffusion layer(air electrode side collector 14, fuel electrode side collector 15, Figs. 8-10, [0055]), the multiple perforation plate comprising: a porous hole region having an uneven shape repeatedly formed therein and provided with a plurality of flow path holes configured to allow a reaction gas to flow in a turbulent way(see Fig. B as annotated Fig. 10);

    PNG
    media_image1.png
    481
    583
    media_image1.png
    Greyscale
Fig. B
 and a channel region forming a flow path configured to allow the reaction gas to flow along a flow direction of the reaction gas in a straight way(Fig. B), wherein the porous hole region and the channel region are integrally formed and alternately disposed in the multiple perforation plate(Fig. B).
Regarding claim 9, Horiguchi discloses all of the claim limitations as set forth above. Horiguchi further discloses  the separator has a flat plate shape(separator substrate 16, Fig. 10).
Regarding claim 10, Horiguchi discloses all of the claim limitations as set forth above. Horiguchi further discloses the porous hole region and the channel region are alternately disposed along a direction perpendicular to the flow direction of the reaction gas(see arrows H in Fig. B).
Regarding claim 11, Horiguchi discloses all of the claim limitations as set forth above. Horiguchi further discloses the reaction gas is configured to flow reciprocally between the porous hole region and the channel region(see arrows A and arrows H in Fig. 10).
Allowable Subject Matter
5.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the channel region comprises a pair of side surface parts and a contact surface part formed between the pair of side surface parts to contact the gas diffusion layer; and the channel region is open in a direction of the separator.
In the instant invention,  since the contact area between the multiple perforation plate and the gas diffusion layer is secured as a wide surface, it is possible to expect an effect of improving distribution of fastening force in a stack and reducing contact resistance ([0029] US 2022/0021008).
Horiguchi  discloses the channel region comprises a pair of side surface parts and a contact surface part formed between the pair of side surface parts (Fig. A) but does not disclose, teach or render obvious a contact surface part formed between the pair of side surface parts to contact the gas diffusion layer; and the channel region is open in a direction of the separator.

6.	 Claims 4-6 are objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
7.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular the allowable limitation is the channel region comprises: a pair of side surface parts; and a contact surface part formed between the pair of side surface parts to contact the gas diffusion layer, wherein the channel region is open in a direction of the separator.  The reasons for the indication of allowable subject matter are substantially the same as provided in paragraph 5 above and apply herein.
8.	 Claims 13-15 are objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  the invention in independent claim 16 is directed to a fuel cell comprising: a membrane electrode assembly comprising an electrolyte membrane and a pair of electrodes disposed on opposite sides of the electrolyte membrane; a gas diffusion layer disposed on at least one side of the membrane electrode assembly; a separator disposed outside the gas diffusion layer; and
a multiple perforation plate disposed between the separator and the gas diffusion layer, the multiple perforation plate comprising: a porous hole region having an uneven shape repeatedly formed therein and provided with a plurality of flow path holes configured to allow a reaction gas to flow in a turbulent way; and a channel region forming a flow path configured to allow the reaction gas to flow along a flow direction of the reaction gas in a straight way, the channel region comprising: a pair of side surface parts each provided with a plurality of first communication holes configured to communicate with the porous hole region; and
a contact surface part formed between the pair of side surface parts to contact the gas diffusion layer and provided with a plurality of second communication holes configured to communicate with the gas diffusion layer, wherein the porous hole region and the channel region are integrally formed and alternately disposed in the multiple perforation plate. The reasons for the indication of allowable subject matter are substantially the same as provided in paragraph 5 above and apply herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724